                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


ALBERT SMITH, JR.,                      )
                                        )
      Petitioner,                       )
                                        )
v.                                      )      Case No. CIV-18-1054-SLP
                                        )
STATE OF OKLAHOMA,                      )
                                        )
      Respondent.                       )

                                      ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Shon T. Erwin entered November 19, 2018 [Doc. No. 10]. No objection to the

Report and Recommendation has been filed nor has an extension of time in which to object

been sought or granted. Therefore, the Report and Recommendation of the Magistrate

Judge is ADOPTED in its entirety and this matter is DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED this 13th day of December, 2018.
